Exhibit 10.40



Execution Copy
























THIS INSTRUMENT WAS PREPARED BY
AND UPON RECORDING RETURN TO:


James S. Hogg, Esq.
Brouse McDowell LPA
388 South Main St., Ste. 500
Akron, OH 44311




Re:     Air Transport International Limited Liability Company
Loan No. _________
____________________
______________, OH ________
CLINTON COUNTY



--------------------------------------------------------------------------------

[SPACE ABOVE FOR RECORDER’S USE ONLY]




LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT and
FINANCING STATEMENT




THIS LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT and
FINANCING STATEMENT (herein sometimes called "Mortgage") is made as of December
1, 2012, by and between the undersigned Mortgagor (herein, together with its
successors and assigns, the "Mortgagor") and The Director of Development
Services Agency of the State of Ohio (herein, together with its successors and
assigns, called the "Mortgagee").




--------------------------------------------------------------------------------



RECITALS


A.    The Mortgagor, AIR TRANSPORT INTERNATIONAL LIMITED LIABILITY COMPANY, a
Nevada limited liability company, has entered into that certain Guaranty
Agreement in favor of Mortgagee (said Agreement, as it may hereafter be amended,
modified, supplemented, extended, renewed or replaced from time to time, being
the “Guaranty” or the "Agreement"; the terms defined therein and not otherwise
defined herein being used herein as therein defined).


B.    Pursuant to the Agreement and subject to the terms and conditions therein
set forth, the Mortgagor has agreed to guaranty (a) certain obligations under
that certain Loan and Security Agreement and any other Loan Documents between
Mortgagee and Clinton County Port Authority dated as of December 1, 2012 and (b)
payment of the State Economic Development Revenue Bonds (Ohio Enterprise Bond
Fund), Series 2012-9 (Clinton County Port Authority –AMES Project) (Tax-Exempt
Bonds) issued by the State of Ohio (such guaranteed amounts being referred to as
the “Guaranteed Obligations”).


C.    The aggregate principal amount outstanding from time to time under the
Guaranteed Obligations may not exceed $14,685,000, excluding advances made to
protect the lien and security of this Mortgage.


D.    To evidence and secure such obligations, Mortgagor has executed and
delivered the Agreement and certain other Loan Documents.


E.    It has been agreed that as a condition precedent to the making of advances
under the Loan and Security Agreement, Mortgagor will further secure such
indebtedness by the execution and delivery of the Agreement and this Mortgage.


F.    As used in this Mortgage, the term "Secured Obligations" means and
includes all of the following: (i) all performance and payment obligations of
the Mortgagor under or in connection with the Agreement or any of the other Loan
Documents and (ii) all other obligations of the Mortgagor, to the Mortgagee, in
each case howsoever created, arising or evidenced, whether direct or indirect,
joint or several, absolute or contingent, or now or hereafter existing, or due
or to become due, including, without limitation, those obligations arising out
of or in connection with the Agreement, this Mortgage or any of the other Loan
Documents, including, without limitation, any and all advances, costs or
expenses paid or incurred by the Mortgagee to protect any or all of the
Collateral (hereinafter defined) and other collateral under the Loan Documents,
to perform any obligation of the Mortgagor hereunder or under any of the other
Loan Documents or collect any amount owing to the Mortgagee which is secured
hereby or under the other Loan Documents; interest on all of the foregoing; and
all costs of enforcement and collection of this Mortgage, the Loan Documents and
the Secured Obligations.



2

--------------------------------------------------------------------------------



G.    For purposes of this Mortgage, the term "Collateral" means and includes
all right, title and interest of the Mortgagor in and to all of the following:


(i)    Mortgagor’s leasehold interest in all of the land described on Exhibit A
attached hereto (the "Land"), together with Mortgagor’s interest, if any, in all
and singular the tenements, rights, easements, hereditaments, rights of way,
privileges, liberties, appendages and appurtenances now or hereafter belonging
or in anywise appertaining to the Land (including, without limitation, all
rights relating to storm and sanitary sewer, water, gas, electric, railway and
telephone services); Mortgagor’s interest, if any, in all development rights,
air rights, water, water rights, water stock, gas, oil, minerals, coal and other
substances of any kind or character underlying or relating to the Land; all
estate, claim, demand, right, title or interest of the Mortgagor in and to any
street, road, highway, or alley (vacated or otherwise) adjoining the Land or any
part thereof; Mortgagor’s interest, if any, in all strips and gores belonging,
adjacent or pertaining to the Land; and Mortgagor’s interest, if any, in any
after-acquired title to any of the foregoing (all of the foregoing is herein
referred to collectively as the "Real Estate");


(ii)    All present and future rights, title and interests of the Mortgagor,
however acquired, in, to, and under the lease and sublease(s) described on
Exhibit B hereto (as amended, renewed and extended from time to time together
with any new lease of the Real Estate or Improvements entered into by the
Mortgagor in replacement, extension or renewal of or substitution for said
lease, the "Facility Lease"), all present and future right, title and interest
of the Mortgagor, as lessee or otherwise in and to the Real Estate, the
Improvements (hereinafter defined), the Goods (hereinafter defined), and any
other real or personal property (collectively the "Leased Property") which is
subject to the Facility Lease or which is created under or pursuant to the
Facility Lease and all present and future amendments, renewals and supplements
thereto, including all of Mortgagor's unexpired estate, title, interest and term
of years in the Leased Property by virtue of the Facility Lease and any and all
credits, deposits, options to renew or extend, options to purchase, rights of
first refusal, and any other rights and privileges of the Mortgagor thereunder
(all of the foregoing are herein referred to collectively as the "Leasehold
Estate");


(iii)    All buildings, structures, replacements, furnishings, fixtures,
fittings and other improvements and property of every kind and character now or
hereafter located or erected on the Real Estate and owned or leased or purported
to be owned or leased by the Mortgagor, together with all building or
construction materials, equipment, appliances, machinery, fittings, apparatus,
fixtures and other articles of any kind or nature whatsoever now or hereafter
found on, affixed to or attached to the Real Estate and owned or leased or
purported to be owned or leased by the Mortgagor, including (without limitation)
all trees, shrubs and landscaping materials, reels, and all heating, venting,
electrical, lighting, power, plumbing, air conditioning, refrigeration and
ventilation equipment (all of the foregoing is herein referred to collectively
as the "Improvements");

3

--------------------------------------------------------------------------------





(iv)    All furniture, furnishings, equipment (including, without limitation,
telephone and other communications equipment, office and record keeping
equipment, window cleaning, building cleaning, signs, monitoring, garbage, air
conditioning, computers, point of sale devices, drive-through equipment and
other equipment), inventory and goods and all other tangible property of any
kind or character now or hereafter owned or purported to be owned by the
Mortgagor and used or useful in connection with the Real Estate, regardless of
whether located on the Real Estate or located elsewhere including, without
limitation, all rights of the Mortgagor under any lease to equipment, furniture,
furnishings, fixtures and other items of personal property at any time during
the term of such lease below (all of the foregoing is herein referred to
collectively as the "Goods");


(v)    All goodwill, trademarks, trade names, option rights, purchase contracts,
condemnation claims, demands, awards and settlement payments, insurance
contracts, insurance payments and proceeds, unearned insurance premiums,
warranties, guaranties, utility deposits, books and records and general
intangibles of the Mortgagor relating to the Real Estate or the Improvements and
all accounts, contract rights, instruments, chattel paper and other rights of
the Mortgagor for payment of money to it for property sold or lent by it, for
services rendered by it, for money lent by it, or for advances or deposits made
by it (including, without limitation, any deposits made by the Mortgagor
pursuant to Section 1.19), and any other intangible property of the Mortgagor
related to the Real Estate or the Improvements (all of the foregoing is herein
referred to collectively as the "Intangibles");


(vi)    All rents, issues, profits, royalties, avails, income and other benefits
derived or owned by the Mortgagor directly or indirectly from the Real Estate or
the Improvements (all of the foregoing is herein collectively called the
"Rents");


(vii)    All rights of the Mortgagor under all subleases, licenses, occupancy
agreements, concessions or other arrangements, whether written or oral, whether
now existing or entered into at any time hereafter, whereby any Person agrees to
pay money to the Mortgagor or any consideration for the use, possession or
occupancy of, or any estate in, the Real Estate or the Improvements or any part
thereof, and all rents, income, profits, benefits, avails, advantages and claims
against guarantors under any thereof (all of the foregoing is herein referred to
collectively as the "Leases");


(viii)    All rights of the Mortgagor, if any, to plans and specifications,
designs, drawings and other matters prepared in connection with the Real Estate
(all of the foregoing is herein called the "Plans");


(ix)    All rights of the Mortgagor, if any, under any contracts executed by the
Mortgagor with any provider of goods or services for or in connection with any
construction undertaken on, or services performed or to be performed in
connection with, the Real Estate

4

--------------------------------------------------------------------------------



or the Improvements, including, without limitation, any architect's contracts,
construction contracts and management contracts (all of the foregoing are herein
referred to collectively as the "Contracts for Construction");


(x)    All rights of the Mortgagor, if any, as seller or borrower under any
agreement, contract, understanding or arrangement pursuant to which the
Mortgagor has, with the prior written consent of the Mortgagee, obtained the
agreement of any Person to pay or disburse any money for the Mortgagor's sale
(or borrowing on the security) of the Collateral or any part thereof (all of the
foregoing is herein referred to collectively as the "Contracts for Sale");


(xi)    All rights of the Mortgagor in any permits, approvals, consents and
other authorizations in connection with the Real Estate or the Improvements (all
of the foregoing are herein referred to collectively as the "Permits");


(xii)    All rights of the Mortgagor and the Mortgagor's bankruptcy trustee to
deal with the Facility Lease, which rights may arise as a result of the
commencement of a case under the federal bankruptcy laws by or against (i) the
Mortgagor or (ii) the lessor ("Lessor") under the Facility Lease, including,
without limitation, the right to assume or reject, or compel the assumption or
rejection of such Facility Lease pursuant to 11 U.S.C. § 365(a) or any successor
law (the "Bankruptcy Code"), the right to seek and obtain extensions of time to
assume or reject such Facility Lease, and the right to elect whether to treat
such Facility Lease as terminated by the Lessor's rejection of such Facility
Lease or to remain in possession of the Collateral and offset damages pursuant
to 11 U.S.C. § 365(h)(l) or any successor law; and


(xiii)    All other property or rights of the Mortgagor of any kind or character
related to the Real Estate or the Improvements, all substitutions, replacements
and additions thereto, whether now existing or hereafter acquired, and all
proceeds (including insurance and condemnation proceeds) and products of any of
the foregoing (all of the Real Estate and the Improvements, and any other
property related to the Real Estate or the Improvements which is real estate
under applicable law, is sometimes referred to collectively herein as the
"Premises").


H.    For purposes herein, "Person" means an individual, partnership,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.


I.    For purposes herein, "Hazardous Substances" means a hazardous substance as
defined under the Comprehensive Emergency Response Compensation and Liability
Act of 1980, 42 U.S.C. §§9601, et seq., as from time to time amended,;
“Hazardous Waste” means a hazardous waste as defined under the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. §§6901, et seq., as from time
to time amended; and “Hazardous Discharge” means release or threat of release

5

--------------------------------------------------------------------------------



of a “reportable quantity” (as defined in any Environmental Law) of any asbestos
or asbestos-containing material, Hazardous Substance, Hazardous Waste, Toxic
Chemical or Petroleum has occurred on the Land or Improvements.


J.    For purposes herein, "Environmental Law" means any applicable federal,
state, local, municipal, foreign, international, multinational or other
applicable constitutions, laws, ordinances, principles of common law,
regulations, statutes or treaties designed to minimize, prevent, punish or
remedy the consequences of actions that damage or threaten the Environment or
public health and safety.


GRANT


NOW THEREFORE, for and in consideration of the Mortgagee's making any loan,
advance or other financial accommodation to or for the benefit of the Mortgagor,
including sums due under the Agreement, this Mortgage or the other Loan
Documents and in consideration of the various agreements contained herein, in
the Agreement, and in the other Loan Documents, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Mortgagor, and in order to secure the full, timely and proper payment and
performance of each and every one of the Secured Obligations.


THE MORTGAGOR HEREBY MORTGAGES, WARRANTS, CONVEYS, TRANSFERS AND ASSIGNS TO THE
MORTGAGEE AND ITS SUCCESSORS AND ASSIGNS FOREVER, WITH POWER OF SALE, AND GRANTS
TO THE MORTGAGEE AND ITS SUCCESSORS AND ASSIGNS FOREVER A CONTINUING SECURITY
INTEREST IN AND TO, ALL OF THE COLLATERAL,


TO HAVE AND TO HOLD the Collateral unto the Mortgagee, its successors and
assigns, forever, hereby expressly waiving and releasing any and all right,
benefit, privilege, advantage or exemption under and by virtue of any and all
statutes and laws of the state or other jurisdiction in which the Real Estate is
located providing for the exemption of homesteads from sale on execution or
otherwise.


The Mortgagor hereby covenants with and warrants to the Mortgagee and with the
purchaser at any foreclosure sale: that at the execution and delivery hereof it
is well seized of the Premises, and of a valid leasehold estate therein and that
it has rights in the other Collateral; that the Collateral is free from all
encumbrances whatsoever (and any claim of any other Person thereto) other than
the TIF Cooperative Agreement (as defined in the Facility Lease), the security
interest granted to the Mortgagee herein and pursuant to the other Loan
Documents and the encumbrances set forth in the title insurance policy insuring
the lien of this Mortgage in favor of the Mortgagee (the "Permitted
Exceptions"); that the Facility Lease is in full force and effect and has not
been modified or terminated; that the Mortgagor is not in default under the
Facility Lease; that it has good and lawful right to sell, mortgage and convey
the Collateral; and that it and its successors and assigns

6

--------------------------------------------------------------------------------



will forever warrant and defend the Collateral against all claims and demands
whatsoever with the exception of those arising by, through or under the
Permitted Exceptions.


ARTICLE I


COVENANTS AND AGREEMENTS OF THE MORTGAGOR


Further to secure the payment and performance of the Secured Obligations, the
Mortgagor hereby covenants, warrants and agrees with the Mortgagee as follows:


1.1.    Payment of Secured Obligations. The Mortgagor agrees that it will pay,
timely and in the manner required in the appropriate documents or instruments,
all the Secured Obligations (including fees and charges). All sums payable by
the Mortgagor hereunder shall be paid without demand, counterclaim, offset,
deduction or defense. The Mortgagor waives all rights now or hereafter conferred
by statute or otherwise to any such demand, counterclaim, offset, deduction or
defense.


1.2.    Payment of Taxes. The Mortgagor will pay or cause to be paid when due
all taxes and assessments, general or special, and any and all levies, claims,
charges, expenses and liens, ordinary or extraordinary, governmental or
non-governmental, statutory or otherwise, due or to become due, that may be
levied, assessed, made, imposed or charged on or against the Collateral or any
property used in connection therewith, and will pay when due any tax or other
charge on the interest or estate in lands created or represented by this
Mortgage or by any of the Loan Documents, whether levied against the Mortgagor
or the Mortgagee or otherwise, and if requested by Mortgagee, will submit to the
Mortgagee all receipts showing payment of all of such taxes, assessments and
charges. Notwithstanding the preceding sentence, Mortgagor may, at its expense,
but only after prior notice to the Mortgagee, by appropriate proceedings
diligently prosecuted, contest in good faith the validity or amount of any such
taxes, assessments, governmental charges, levies and claims and during the
period of contest, and after notice to the Mortgagee, may permit the items so
contested to remain unpaid. However, if at any time the Mortgagee shall notify
the Mortgagor in writing that, in the opinion of legal counsel reasonably
satisfactory to the Mortgagee, by nonpayment of any such items the lien and
security interest created by the Loan Documents as to any part of the Project
will be materially affected or the Project or any material part thereof will be
subject to imminent loss or forfeiture, the Mortgagor shall promptly pay such
taxes, assessments, charges, levies or claims;


1.3.    Maintenance and Repair. The Mortgagor will: not abandon the Premises;
not do or suffer anything to be done which would depreciate or impair or the
security of this Mortgage; pay promptly for all labor and materials for all
construction, repairs and improvements to or on the Premises; maintain, preserve
and keep the Goods and the Premises in good, safe and insurable condition and
repair and promptly make any needful and proper repairs, replacements, renewals,
additions or substitutions required by wear, damage, obsolescence or
destruction, all as promptly

7

--------------------------------------------------------------------------------



as possible under the circumstances but in all cases in compliance with any time
period provided under applicable requirements of governmental authorities and
insurers; not commit, suffer, or permit waste of any part of the Premises; and
maintain all grounds and sidewalks in good and neat order and repair. Except in
connection with the provision of the Project, the Adjacent Hangar Demolition
and/or the Related Area Improvements in accordance with the Loan Documents, the
Mortgagor will: not do or suffer anything to be done which would depreciate or
impair the use, operation or value of the Collateral; not remove or demolish any
of the Improvements; not make any changes, additions or alterations to the
Premises except as required by any applicable governmental requirement or as
otherwise approved in writing by the Mortgagee.


1.4.    Sales; Liens. The Mortgagor will not: sell, contract to sell, assign,
transfer or convey, or permit to be transferred or conveyed, the Collateral or
any part thereof or any interest or estate in any thereof (including any
conveyance into a trust or any conveyance of the beneficial interest in any
trust that may be holding title to the Premises) or remove any of the Collateral
from the Premises except as permitted under the Loan Documents for the sale of
inventory in the ordinary course of Mortgagor’s business; or create, suffer or
permit to be created or to exist any mortgage, lien, claim, security interest,
charge, encumbrance or other right or claim of any kind whatsoever upon the
Collateral or any part thereof, except those of current taxes not then due and
payable, and the Permitted Exceptions.


1.5.    Access by Mortgagee. The Mortgagor will at all times: deliver to the
Mortgagee either all of its executed originals (in the case of chattel paper or
instruments) or (in all other cases), if requested by Mortgagee, certified
copies of all Leases, agreements creating or evidencing Intangibles, Plans,
Contracts for Construction, Contracts for Sale, Permits, all amendments and
supplements thereto, and any other document which is, or which evidences,
governs, or creates, Collateral; permit access at reasonable times upon prior
reasonable notice by the Mortgagee to the Mortgagor's books and records; permit
the Mortgagee to inspect construction progress reports, tenant registers, sales
records, insurance policies and other papers for examination and the making of
copies and extracts; prepare such schedules, summaries, reports and progress
schedules as the Mortgagee may reasonably request; and permit the Mortgagee and
its agents and designees, to inspect the Premises at reasonable times upon prior
reasonable notice.


1.6.    Stamp and Other Taxes. If the federal, or any state, county, local,
municipal or other, government or any subdivision of any thereof having
jurisdiction, shall levy, assess or charge any tax, assessment or imposition
upon this Mortgage, any of the other Secured Obligations, or any of the other
Loan Documents, the interest of the Mortgagee in the Collateral, or any of the
foregoing, or upon the Mortgagee by reason of or as holder of any of the
foregoing, or shall at any time or times require revenue stamps to be affixed to
this Mortgage, or any of the other Loan Documents, the Mortgagor shall pay all
such taxes and stamps to or for the Mortgagee as they become due and payable. If
any law or regulation is enacted or adopted permitting, authorizing or requiring
any tax, assessment or imposition to be levied, assessed or charged, which law
or regulation prohibits

8

--------------------------------------------------------------------------------



the Mortgagor from paying the tax, assessment, stamp, or imposition to or for
the Mortgagee, then all sums hereby secured shall become immediately due and
payable at the option of the Mortgagee.


1.7.    Insurance. The Mortgagor shall insure the Project in an aggregate amount
equal to the replacement cost of the Project, but in any event not less than the
sum of the (a) 100% of the aggregate principal amount of Bonds outstanding from
time to time, (b) the unpaid principal balance of the State Loan, and (c) the
unpaid principal balance of the LDI Loan, from time to time, against loss or
damage by fire, boiler explosion, as well as such other risks as are covered by
the endorsement commonly known as “extended coverage,” plus vandalism and
malicious mischief, with insurance companies authorized to issue such policies
in the State. Any insurance policy maintained by the Mortgagor pursuant to this
Section may provide that the policy does not cover the first $100,000 or less of
loss, or such greater amount as may (with due regard to insurance practices from
time to time current with respect to properties similar to the Project) be
approved in writing by Mortgagee, with the result that the Mortgagor, is its own
insurer to that extent. Any return of insurance premium or dividends based upon
such premium shall be due and payable solely to the Mortgagor unless such
premium shall have been paid by the Mortgagee or Trustee. The obligation to
provide and maintain insurance shall be the obligation of the Mortgagor.


As an alternative to the above, the Mortgagor may insure such property under a
blanket insurance policy or policies that cover not only such property but also
other properties of the Mortgagor or its affiliates.


Any insurance policy issued pursuant this Section shall be so written or
endorsed as to make losses, if any, adjustable by the Mortgagor and payable to
the Mortgagor and the Trustee, for the account of the Mortgagee; provided, any
such insurance policy may be so written or endorsed as to make losses not in
excess of $100,000 for each occurrence held by and payable directly to the
Mortgagor as hereinafter provided. Each insurance policy provided for in this
Section shall contain a provision to the effect that the insurance company shall
not cancel the same without first giving written notice thereof to the Mortgagee
and the Trustee at least thirty days in advance of such cancellation, and the
Mortgagor shall deliver to the Mortgagee and the Trustee duplicate copies or
certificates of insurance pertaining to each such policy of insurance procured
by a Mortgagor and shall keep such duplicate copies or certificates up to date.
Section 5.6.    
The Net Proceeds of the insurance carried pursuant to the provisions of the
Lease shall be applied as allocated in the Loan Agreement.


The Mortgagor shall maintain commercial general liability insurance against
claims for personal injury, death or property damage suffered by others upon, in
or about any premises and maintain all workers’ compensation or similar
insurance as may be required under the laws of any state or jurisdiction in
which the Lessee may be engaged in business. All insurance for which provision
has been made in this paragraph shall be maintained against such risks, at such
amounts and with such retentions or deductibles as such insurance is usually
carried by Persons engaged in

9

--------------------------------------------------------------------------------



the same or similar businesses, and all such insurance shall be effected or
maintained in force under a policy or policies issued by insurers of recognized
responsibility, except that the Mortgagor may maintain workers’ compensation
insurance in any state or jurisdiction in any manner permitted by the laws of
that jurisdiction. The Mortgagor and the Trustee shall be made additional
insureds under such general liability policies. The insurance provided by this
Section may be by blanket insurance policy or policies.


All of the above-mentioned original insurance policies or certified copies of
such policies and certificates of such insurance satisfactory to the Mortgagee,
together with receipts for the payment of premiums thereon, shall be delivered
to and held by the Mortgagee, which delivery shall constitute an assignment to
the Mortgagee of all return premiums to be held as additional security
hereunder. The liability insurance policies required hereunder shall name the
Mortgagee as additional insured and loss payee. All renewal and replacement
policies shall be delivered to the Mortgagee at least thirty (30) days before
the expiration of the expiring policies. Nothing contained in this Mortgage
shall create any responsibility or obligation on the Mortgagee to collect any
amounts owing on any insurance policy or resulting from any condemnation, to
rebuild or replace any damaged or destroyed Improvements or other Collateral or
to perform any other act hereunder. The Mortgagee shall not by the fact of
approving, disapproving, accepting, preventing, obtaining or failing to obtain
any insurance, incur any liability for or with respect to the amount of
insurance carried, the form or legal sufficiency of insurance contracts,
solvency of insurance companies, or payment or defense of lawsuits, and the
Mortgagor hereby expressly assumes full responsibility therefor and all
liability, if any, with respect thereto.


1.8.    Eminent Domain. In case the Collateral, or any part or interest in any
thereof, is taken by condemnation, the Mortgagor shall take all action
reasonably required by the Mortgagee in order to protect Mortgagor's and
Mortgagee's rights with respect to any such taking, including the commencement
of, appearance in or prosecution of any appropriate action or proceeding. The
Mortgagee is hereby empowered to collect and receive all compensation and awards
of any kind whatsoever (referred to collectively herein as "Condemnation
Awards") which may be paid for any property taken or for damages to any property
not taken (all of which the Mortgagor hereby assigns to the Mortgagee), and,
subject to the terms of the Facility Lease and the other Loan Documents, all
Condemnation Awards so received shall be forthwith applied by the Mortgagee, as
it may elect in its sole and unreviewable discretion, to the prepayment of the
Secured Obligations, or, at the option of the Mortgagee, may be held by the
Mortgagee as additional security for the Secured Obligations, or may be applied
to the repair and restoration of any property not so taken or damaged. The
Mortgagor hereby empowers the Mortgagee, in the Mortgagee's absolute discretion
to settle, compromise and adjust any and all claims or rights arising under any
condemnation or eminent domain proceeding relating to the Collateral or any
portion thereof.


1.9.    Governmental Requirements. The Mortgagor will at all times fully comply
in all material respects with, and cause the Collateral and the use and
condition thereof fully to comply in all material respects with, all applicable
federal, state, county, municipal, local and other

10

--------------------------------------------------------------------------------



governmental statutes, ordinances, requirements, regulations, rules, orders and
decrees of any kind whatsoever that apply or relate to the Mortgagor or the
Collateral or the use thereof (including, without limitation, those relating to
land use and development, construction, access, water rights and use, noise,
environmental pollution and hazardous waste and substances, including, without
limitation, Hazardous Substances), and will observe and comply with all
conditions and requirements necessary to preserve and extend any and all rights,
licenses, permits, privileges, franchises and concessions (including, without
limitation, those relating to land use and development, construction, access,
water rights and use, noise, environmental pollution and hazardous waste and
substances, including, without limitation, Hazardous Substances) which are
applicable to the Mortgagor or have been granted for the Collateral or the use
thereof. Unless required by applicable law, or unless Mortgagee has otherwise
first agreed in writing (which consent shall not be unreasonably withheld,
conditioned or delayed), the Mortgagor shall not make or allow any material
changes to be made in the nature of the occupancy or use of the Premises or any
portion thereof for which the Premises or such portion was intended at the time
this Mortgage was delivered. The Mortgagor shall not initiate or acquiesce in
any change in any zoning or other land use classification now or hereafter in
effect and affecting the Premises or any part thereof without in each case
obtaining the Mortgagee's prior written consent thereto.


1.10.    No Mechanics' Liens. The Mortgagor will not suffer any construction,
mechanic's, laborer's or materialmen's lien to be created or remain outstanding
upon the Premises or any part thereof and will bond or otherwise discharge all
such liens within 90 days from the date of filing. The Mortgagor agrees to
promptly deliver to the Mortgagee a copy of any notices that the Mortgagor
receives with respect to any pending or threatened lien or the foreclosure
thereof.


1.11.    Continuing Priority. The Mortgagor will: pay such fees, taxes and
charges, execute and record or file (at the Mortgagor's expense) such deeds,
conveyances, mortgages and financing statements, obtain such title opinions,
title insurance policy endorsements, acknowledgments or consents, notify such
obligors or providers of services and materials and do all such other acts and
things as the Mortgagee may from time to time reasonably request to establish
and maintain a valid and perfected first and prior lien on and security interest
in the Collateral; maintain its office and principal place of business at all
times at the address shown below; and keep all of its books and records relating
to the Collateral on the Premises or at such address; and keep all tangible
Collateral on the Real Estate except as the Mortgagee may otherwise consent in
writing.


1.12.    Utilities. The Mortgagor will pay or cause to be paid all utility
charges incurred in connection with the Collateral promptly when due and
maintain all utility services available for use at the Premises.


1.13.    Contract Maintenance; Other Agreements; Leases. The Mortgagor will, for
the benefit of the Mortgagee, fully and promptly keep, observe, perform and
satisfy each obligation, condition, covenant, and restriction of the Mortgagor
affecting the Premises or imposed on it under any material agreement between
Mortgagor and a third party relating to the Collateral or the Secured

11

--------------------------------------------------------------------------------



Obligations secured hereby, including, without limitation, the Leases, the
Contracts for Sale, Contracts for Construction and the Intangibles
(collectively, the "Third Party Agreements"), so that there will be no default
thereunder and so that the Persons (other than the Mortgagor) obligated thereon
shall be and remain at all times obligated to perform for the benefit of the
Mortgagee; and the Mortgagor will not permit to exist any condition, event or
fact which could allow or serve as a basis or justification for any such Person
to avoid such performance. Without the prior written consent of the Mortgagee,
the Mortgagor shall not (i) make or permit any termination or amendment of the
rights of the Mortgagor under any Third Party Agreement; (ii) collect rents or
the proceeds of any Leases or Intangibles more than 30 days before the same
shall be due and payable; (iii) modify or amend any Leases, or, except where the
lessee is in default, cancel or terminate the same or accept a surrender of the
leased premises; (iv) consent to the assignment or subletting of the whole or
any portion of any lessee's interest under any Leases except as permitted under
the Loan Documents; or (v) in any other manner impair Mortgagee's rights and
interest with respect to the Rents. The Mortgagor shall promptly deliver to the
Mortgagee copies of any demands or notices of default received by the Mortgagor
in connection with any Third Party Agreement and allow the Mortgagee the right,
but not the obligation, to cure any such default. All security or other
deposits, if any, received from tenants under the Leases shall be maintained in
an account satisfactory to the Mortgagee and in compliance with the law of the
state where the Premises are located and with an institution satisfactory to the
Mortgagee.


1.14.    Environmental Matters. Mortgagor will investigate, clean up, remove or
remediate any spill or release of Hazardous Substances at the Premises in
accordance with the requirements of all Environmental Laws and will otherwise
use, handle, store and dispose of all Hazardous Substances in accordance with
the requirements of all Environmental Laws.


1.15.    No Assignments; Future Leases. Except as permitted under the Loan
Documents, the Mortgagor will not cause or permit any Rents, Leases, Contracts
for Sale, or other contracts relating to the Premises to be assigned,
transferred, conveyed, pledged or disposed of to any party other than the
Mortgagee without first obtaining the express written consent of the Mortgagee
to any such assignment or permit any such assignment to occur by operation of
law. In addition, except as permitted under the Loan Documents, the Mortgagor
shall not cause or permit all or any portion of or interest in the Premises or
the Improvements to be leased (that word having the same meaning for purposes
hereof as it does in the law of landlord and tenant) directly or indirectly to
any Person.


1.16.    Assignment of Leases and Rents and Collections.


(a)    All of the Mortgagor's interest in and rights under the Leases now
existing or hereafter entered into, and all of the Rents, whether now due, past
due, or to become due, and including all prepaid rents and security deposits,
and all other amounts due with respect to any of the other Collateral, are
hereby absolutely, presently and unconditionally assigned and conveyed to the
Mortgagee to be applied by the Mortgagee in payment of all sums due under the
Secured Obligations and all other sums payable under this Mortgage. Prior to the

12

--------------------------------------------------------------------------------



occurrence of any Default, the Mortgagor shall have a license to collect and
receive all Rents and other amounts, which license shall be terminated at the
sole option of the Mortgagee, without regard to the adequacy of its security
hereunder and without notice to or demand upon the Mortgagor, upon the
occurrence of any Default. It is understood and agreed that neither the
foregoing assignment to the Mortgagee nor the exercise by the Mortgagee of any
of its rights or remedies under Article III hereof shall be deemed to make the
Mortgagee a "mortgagee-in-possession" or otherwise responsible or liable in any
manner with respect to the Collateral or the use, occupancy, enjoyment or any
portion thereof, unless and until the Mortgagee, in person or by agent, assumes
actual possession thereof. Nor shall appointment of a receiver for the
Collateral by any court at the request of the Mortgagee or by agreement with the
Mortgagor, or the entering into possession of any part of the Collateral by such
receiver, be deemed to make the Mortgagee a mortgagee-in-possession or otherwise
responsible or liable in any manner with respect to the Collateral or the use,
occupancy, enjoyment or operation of all or any portion thereof. Upon the
occurrence of any Default, this shall constitute a direction to and full
authority to each lessee under any Leases, each guarantor of any of the Leases
and any other Person obligated under any of the Collateral to pay all Rents and
other amounts to the Mortgagee without proof of the Default relied upon. The
Mortgagor hereby irrevocably authorizes each such Person to rely upon and comply
with any notice or demand by the Mortgagee for the payment to the Mortgagee of
any Rents and other amounts due or to become due.


(b)    The Mortgagor shall apply the Rents and other amounts to the payment of
all necessary and reasonable operating costs and expenses of the Collateral,
debt service on the Secured Obligations and otherwise in compliance with the
provisions of the Loan Documents.


(c)    The Mortgagee shall have the right to assign the Mortgagee's right, title
and interest in any Leases to any subsequent holder of this Mortgage or any
participating interest therein or to any Person acquiring title to all or any
part of the Collateral through foreclosure or otherwise. Any subsequent assignee
shall have all the rights and powers herein provided to the Mortgagee. Upon the
occurrence of any Default, the Mortgagee shall have the right to execute new
leases of any part of the Collateral, including leases that extend beyond the
term of this Mortgage. Upon occurrence of Default, the Mortgagee shall have the
authority, as the Mortgagor's attorney-in-fact, such authority being coupled
with an interest and irrevocable, to sign the name of the Mortgagor and to bind
the Mortgagor on all papers and documents relating to the operation, leasing and
maintenance of the Collateral.


1.17.    The Mortgagee's Performance. If the Mortgagor fails to pay or perform
any of its obligations herein contained (including payment of expenses of
foreclosure and court costs), the Mortgagee may (but need not), as agent or
attorney-in-fact of the Mortgagor, make any payment or perform (or cause to be
performed) any obligation of the Mortgagor hereunder, in any form and manner
deemed expedient by the Mortgagee, and any amount so paid or expended (plus
reasonable

13

--------------------------------------------------------------------------------



compensation to the Mortgagee for its out-of-pocket and other expenses for each
matter for which it acts under this Mortgage), with interest thereon at the rate
of seven percent (7%) (the "Default Rate"), shall be added to the principal debt
hereby secured and shall be repaid to the Mortgagee upon demand. By way of
illustration and not in limitation of the foregoing, the Mortgagee may (but need
not) do all or any of the following: make payments of principal or interest or
other amounts on any lien, encumbrance or charge on any of the Collateral;
complete construction; make repairs; collect rents; prosecute collection of the
Collateral or proceeds thereof; obtain insurance and pay premiums therefor;
purchase, discharge, compromise or settle any tax lien or any other lien,
encumbrance, suit, proceeding, title or claim thereof; contest any tax or
assessment; and redeem from any tax sale or forfeiture affecting the Premises.
In making any payment or securing any performance relating to any obligation of
the Mortgagor hereunder, the Mortgagee shall be the sole judge of the legality,
validity and amount of any lien or encumbrance and of all other matters
necessary to be determined in satisfaction thereof. No such action of the
Mortgagee shall ever be considered as a waiver of any right accruing to it on
account of the occurrence of any matter which constitutes a Default or an Event
of Default.


1.18.    Subrogation. To the extent that the Mortgagee, on or after the date
hereof, pays any sum under any provision of law or any instrument or document
creating any lien or other interest prior or superior to the lien of this
Mortgage, or the Mortgagor or any other Person pays any such sum with the
proceeds of the loan secured hereby, the Mortgagee shall have and be entitled to
a lien or other interest on the Collateral equal in priority to the lien or
other interest discharged and the Mortgagee shall be subrogated to, and receive
and enjoy all rights and liens possessed, held or enjoyed by, the holder of such
lien, which shall remain in existence and benefit the Mortgagee in securing the
Secured Obligations.


1.19.    Reserve for Taxes, Assessments and Insurance. After and during the
continuance of an Event of Default and upon request by the Mortgagee, the
Mortgagor covenants and agrees to pay to the Mortgagee (or the Mortgagee's
agent) monthly until the Secured Obligations have been paid in full, a sum equal
to real estate taxes and assessments and insurance premiums next due upon the
Premises (all as reasonably estimated by the Mortgagee or its agent) divided by
the number of months to elapse before one month prior to the date when such
taxes, and assessments and insurance premiums will become due and payable, such
sums to be held by the Mortgagee without interest accruing thereon (except to
the extent, if any, required by applicable law), to pay each of the said items.


All payments described above in this Section shall be paid by the Mortgagor each
month in a single payment to be applied by the Mortgagee (or its agent) to the
foregoing items in such order as the Mortgagee shall elect in its sole but
reasonable discretion. The Mortgagor shall also pay to the Mortgagee, at least
30 days prior to the due date of any taxes, and assessments levied on, against
or with respect to the Premises, or any insurance premium due with respect to
the Premises, such additional amount as may be necessary to provide the
Mortgagee (or its agent) with sufficient funds

14

--------------------------------------------------------------------------------



to pay any such tax, assessment, and insurance premiums under this Section 1.19
at least 30 days in advance of the due date thereof.


The Mortgagee (or its agent) shall, within 20 days of receipt from the Mortgagor
of a written request therefor together with such supporting documentation as the
Mortgagee (or its agent) may reasonably require (including, without limitation,
official tax bills or, as applicable, statements for insurance premiums), cause
proper amounts to be withdrawn from such account and paid directly to the
appropriate tax collecting authority or insurer. Even though the Mortgagor may
have made all appropriate payments to the Mortgagee (or its agent) as required
by this Mortgage, the Mortgagor shall nevertheless have full and sole
responsibility at all times to cause all taxes, assessments and insurance
premiums to be fully and timely paid, and the Mortgagee (or its agent) shall
have no responsibility or obligation of any kind with respect thereto except
with respect to payments required to be made by the Mortgagor hereunder for
which the Mortgagee (or its agent) has received funds to cover such payments in
full and all statements, invoices, reports or other materials necessary to make
such payments, all not less than 30 days prior to the deadline for any such
payment. If at any time the funds so held by the Mortgagee (or its agent) shall
be insufficient to cover the full amount of all taxes, assessments and insurance
premiums then accrued (as estimated by the Mortgagee or its agent) with respect
to the then-current twelve-month period, the Mortgagor shall, within ten days
after receipt of notice thereof from the Mortgagee (or its agent) deposit with
the Mortgagee (or its agent) such additional funds as may be necessary to remove
the deficiency. If the Premises are sold under foreclosure or are otherwise
acquired by the Mortgagee, accumulations under this Section 1.19 may be applied
to the Secured Obligations in such order of application as the Mortgagee may
elect in its sole discretion.


1.20.    Covenants Regarding Facility Lease.


(a)    The Facility Lease is a valid and subsisting lease, is in full force and
effect in accordance with the terms thereof and has not been modified except as
herein set forth. All of the rents and other charges payable under the Facility
Lease prior to the execution hereof have been paid, all of the terms, conditions
and agreements contained in the Facility Lease have been performed and no
default exists under the Facility Lease. This Mortgage is lawfully executed and
delivered in conformity with the Facility Lease and is, and will be kept, a
valid lien on the interests of the Mortgagor therein.


(b)    The Mortgagor will promptly pay, or cause to be paid, all rents, charges
and other sums or amounts required to be paid by the Mortgagor under the terms
of the Facility Lease, will further timely and fully keep and perform all of the
covenants, terms, conditions and provisions of the Facility Lease required to be
performed and complied with by the tenant thereunder, and will not do or suffer
to be done anything the doing of which, or refrain from doing anything the
omission of which, will impair the security of this Mortgage.



15

--------------------------------------------------------------------------------



(c)    The Mortgagor also covenants that it will not modify, extend, supplement,
or in any way alter the terms of the Facility Lease or cancel or surrender the
Facility Lease, or waive, excuse, condone or in any way release or discharge the
Lessor thereunder of or from any obligations, covenants, conditions and
agreements by said Lessor to be done and performed, without the Mortgagee's
prior written consent. The Mortgagor does by these presents expressly release,
relinquish and surrender unto the Mortgagee all its right, power and authority
to cancel, surrender, amend, modify, supplement or alter in any way the terms
and provisions of the Facility Lease and any attempt on the part of the
Mortgagor to exercise any such right without the prior written consent of the
Mortgagee thereto shall constitute a default under the terms hereof. The
Mortgagor also covenants that it will promptly notify the Mortgagee of any
breach by the Lessor under the Facility Lease and of any inability of such
Lessor to perform its obligations under the Facility Lease and will enforce the
obligations of the Lessor under the Facility Lease, to the end that Mortgagor
may enjoy all of the rights granted to it as lessee under the Facility Lease.
The Mortgagor assigns to the Mortgagee the proceeds of any claim the Mortgagor
may have against such Lessor for such breach or inability. The Mortgagee shall
have the sole right to choose either (i) to proceed against such Lessor as if
the Mortgagee were the named lessee thereunder, in the Mortgagor's name or in
the Mortgagee's name as agent for the Mortgagor, and the Mortgagor agrees to
cooperate with the Mortgagee in such action and to execute all documents
required by the Mortgagee in furtherance of such action, or (ii) to have the
Mortgagor proceed on its and the Mortgagee's behalf, in which event the
Mortgagee may participate in such proceedings, and the Mortgagor will deliver to
the Mortgagee all documents required by the Mortgagee for such participation.
The Mortgagor shall, at its expense, diligently prosecute such proceedings,
shall deliver to the Mortgagee copies of all papers served in connection
therewith and shall consult and cooperate with the Mortgagee and its attorneys
and agents, provided that no settlement of such proceedings may be made by the
Mortgagor without the Mortgagee's prior written consent.


(d)    The Mortgagor shall give the Mortgagee immediate notice of any material
default by the Mortgagor under the Facility Lease or of the receipt by it of any
notice of default from the Lessor thereunder or notice of termination of the
Facility Lease pursuant to the provisions thereof and shall furnish to the
Mortgagee immediately any and all information which the Mortgagee may reasonably
request concerning the performance by the Mortgagor of the covenants of the
Facility Lease or of this Mortgage. The Mortgagor shall permit forthwith the
Mortgagee or its representatives at all reasonable times to make investigation
or examination concerning the performance by the Mortgagor of the covenants of
the Facility Lease or of this Mortgage. The Mortgagor further covenants and
agrees that it will promptly deposit with the Mortgagee a copy of the Facility
Lease, certified as true, correct and complete by a duly elected and authorized
officer of Mortgagor, and any and all documentary evidence received by it
showing compliance by the Mortgagor with the provisions of the Facility Lease
and will also deposit with the Mortgagee an exact copy of any notice,
communication, plan, specification or other instrument or document received

16

--------------------------------------------------------------------------------



or given by it in any way relating to or affecting the Facility Lease which may
concern or affect the estate of the Lessor or the lessee in or under the
Facility Lease or in the real estate thereby demised.


1.21.    Bankruptcy Rights and Remedies. The lien of this Mortgage attaches to
all of Mortgagor's rights and remedies at any time arising under or pursuant to
Section 365 of the Bankruptcy Code, including, without limitation, all of
Mortgagor's rights to remain in possession of the Collateral, and the following
rights:


(a)    If the Facility Lease is rejected or disaffirmed by the Lessor of the
Facility Lease pursuant to Section 365(a) of the Bankruptcy Code, the Mortgagor
covenants that it will not elect to treat the Facility Lease as terminated under
Section 365(h) of the Bankruptcy Code, and hereby assigns to the Mortgagee the
sole and exclusive right to make or refrain from making such election.


(b)    If the Lessor under the Facility Lease rejects or disaffirms such Lease
pursuant to the Bankruptcy Code and the Mortgagee elects to have the Mortgagor
remain in possession under any legal right Mortgagor may have to occupy the
premises leased pursuant to the Facility Lease, then (i) Mortgagor shall remain
in such possession and shall perform all acts necessary for Mortgagor to retain
its right to remain in such possession for the unexpired term of the Facility
Lease (including all renewals thereof), whether such acts are required under the
then existing terms and provisions of the Facility Lease or otherwise and (ii)
all of the terms and provisions of this Mortgage and the lien created thereby
shall remain in full force and effect and shall be extended automatically to
such possession, occupancy and interest of the Mortgagor.


(c)    If, pursuant to Subsection 365(h)(1)(B) of the Bankruptcy Code, the
Mortgagor seeks to offset against the rent reserved in the Facility Lease the
amount of any damages caused by the non-performance by Lessor of any of the
obligations of Lessor under the Facility Lease after the rejection by the Lessor
of the Facility Lease under the Bankruptcy Code, the Mortgagor shall, prior to
effecting such offset, notify the Mortgagee of its intent so to do, setting
forth the amount proposed to be so offset, and in the event of an objection
thereto by the Mortgagee, the Mortgagor shall not effect any offset of the
amount so objected to by the Mortgagee. If the Mortgagee has failed to object as
aforesaid within twenty (20) days after notice from the Mortgagor in accordance
with the first sentence of this paragraph, the Mortgagor may proceed to effect
such offset in the amounts set forth in the Mortgagor's notice. Neither the
failure to object as aforesaid nor any objection or other communication between
the Mortgagee and the Mortgagor relating to such offset shall constitute an
approval of any such offset by the Mortgagee. The Mortgagor shall indemnify and
save the Mortgagee harmless from and against any and all claims, demands,
actions, suits, proceedings, damages, losses, costs and expenses of every nature
whatsoever (including, without limitation,

17

--------------------------------------------------------------------------------



attorneys' fees) arising from or relating to any offset by the Mortgagor against
the rent reserved in the Facility Lease.


(d)    The Mortgagor hereby unconditionally assigns, transfers and sets over to
the Mortgagee all of the Mortgagor's claims and rights to the payment of damages
arising from any rejection by Lessor of the Facility Lease under the Bankruptcy
Code. The Mortgagee shall have the right to proceed in its own name or in the
name of the Mortgagor in respect of any claim, suit, action or proceeding
relating to the rejection of the Facility Lease, including, without limitation,
the right to file and prosecute, to the exclusion of the Mortgagor, any proofs
of claim, complaints, motions, applications, notices and other documents, in any
case in respect of Lessor under the Bankruptcy Code. This assignment constitutes
a present, irrevocable and unconditional assignment of the foregoing claims,
rights and remedies, and shall continue in effect until all of the Secured
Obligations shall have been satisfied and discharged in full. Any amounts
received by the Mortgagee as damages arising out of the rejection of the
Facility Lease as aforesaid shall be applied first to all costs and expenses of
the Mortgagee (including, without limitation, attorneys' fees) incurred in
connection with the exercise of any of its rights or remedies under this
paragraph.


(e)    If any action, proceeding, motion or notice shall be commenced or filed
in respect of the Facility Lease or the Collateral in connection with any case
under the Bankruptcy Code the subject of which is Lessor, the Mortgagee shall
have the option, to the exclusion of the Mortgagor, to conduct and control any
such litigation with counsel of the Mortgagee's choice. The Mortgagee may
proceed with any such litigation and the Mortgagor agrees to execute any and all
powers, authorizations, consents or other documents required by the Mortgagee in
connection therewith. The Mortgagor shall, upon demand, pay to the Mortgagee all
reasonable costs and expenses (including attorneys' fees) paid or incurred by
the Mortgagee in connection with the prosecution or conduct of any such
proceedings. Any such costs or expenses not paid by the Mortgagor as aforesaid
shall be secured by the lien of this Mortgage and shall be added to the
principal amount of the Secured Obligations. The Mortgagor shall not commence
any action, suit, proceeding or case, or file any application or make any
motion, in respect of the Facility Lease in any such case under the Bankruptcy
Code without the prior written consent of the Mortgagee.


(f)    The Mortgagor shall promptly, after obtaining knowledge thereof, notify
the Mortgagee orally of any filing by or against Lessor or the Mortgagor of a
petition under the Bankruptcy Code. The Mortgagor shall thereafter forthwith
give written notice of such filing to the Mortgagee, setting forth any
information available to the Mortgagor as to the date of such filing, the court
in which such petition was filed and the relief sought therein. The Mortgagor
shall promptly deliver to the Mortgagee, following receipt, any and all notices,
summons, pleadings, applications and other documents received by the Mortgagor
in connection with any such petition and any proceedings relating thereto.



18

--------------------------------------------------------------------------------



(g)    If there shall be filed by or against the Mortgagor a petition under the
Bankruptcy Code, and the Mortgagor, as lessee under the Facility Lease, shall
determine to reject the Facility Lease pursuant to Section 365(a) of the
Bankruptcy Code, the Mortgagor shall give the Mortgagee not less than twenty
(20) days' prior notice of the date on which the Mortgagor shall apply to the
bankruptcy court for authority to reject the Facility Lease. In the alternative,
should the Mortgagor determine not to assume the Facility Lease pursuant to
Section 365(a) of the Bankruptcy Code, the Mortgagor shall give the Mortgagee
written notice thereof not less than twenty (20) days before the Facility Lease
will be deemed rejected under Section 365(d)(4) of the Bankruptcy Code. The
Mortgagee shall have the right, but not the obligation, to serve upon the
Mortgagor within such twenty (20) day period a notice stating that (i) the
Mortgagee demands that the Mortgagor assume and assign the Facility Lease to the
Mortgagee pursuant to Section 365 of the Bankruptcy Code and (ii) the Mortgagee
covenants to cure or provide adequate assurance of prompt cure of all defaults
and provide adequate assurance of future performance under the Facility Lease.
If the Mortgagee serves upon the Mortgagor the notice described in the preceding
sentence, the Mortgagor shall not seek to reject the Facility Lease and shall
assume and assign the Facility Lease to the Mortgagee prior to the date it would
be deemed rejected pursuant to Section 365(d)(4) of the Bankruptcy Code, subject
to the performance by the Mortgagee of the covenant set forth in clause (ii) of
the preceding sentence.


(h)    Effective upon the entry of an order for relief in respect of the
Mortgagor under Chapter 7 of the Bankruptcy Code, the Mortgagor hereby assigns
and transfers to the Mortgagee a non-exclusive right to apply to the bankruptcy
court under Subsection 365(d)(1) of the Bankruptcy Code for an order extending
the period during which the Facility Lease may be rejected or assumed.


(i)    All references to particular sections or subsections of the Bankruptcy
Code shall be deemed to include any and all successor or replacement sections or
subsections thereto.


1.22.    Mortgagee's Lease. Notwithstanding the foregoing provisions of the
foregoing paragraphs regarding termination of the Facility Lease, upon a
termination or rejection of the Facility Lease, the Mortgagor acknowledges that
the Mortgagee may enter into (1) an instrument recognizing, confirming and
giving legal effect to the continued existence of the Facility Lease in favor of
the Mortgagee or its designee, or (2) a new lease in favor of the Mortgagee or
its designee (in either event the "Mortgagee's Lease") for the Collateral
pursuant to the terms of the Facility Lease, or the provisions of a separate
agreement between the Mortgagee and Lessor, under the following terms and
conditions:


(a)    The Mortgagee's Lease shall be encumbered by the lien and security
interest of this Mortgage which shall constitute the first and senior lien on
the Mortgagee's Lease.



19

--------------------------------------------------------------------------------



(b)    The Mortgagee's execution of the Mortgagee's Lease shall not be deemed to
be in satisfaction in whole or in part of the Secured Obligations and all of the
other terms, covenants and conditions contained in this Mortgage shall remain as
a lien on the Collateral.


(c)    The Mortgagor hereby releases, remises, and quitclaims to the Mortgagee
any interest Mortgagor may have in the Mortgagee's Lease and further agrees and
acknowledges that the Mortgagee may assign the Mortgagee's Lease without notice,
consent or joinder of the Mortgagor. The Mortgagor further waives any right the
Mortgagor may have to challenge the adequacy of any consideration received
therefore provided that in the event of an assignment of the Mortgagee's Lease,
the proceeds thereof, if any, less costs and fees, including, but not limited
to, customary closing costs and reasonable attorneys' fees, shall be applied to
reduce the Secured Obligations.


(d)    The Mortgagee or its designee shall pay or cause to be paid to the Lessor
at the time of the execution and delivery of such Mortgagee's Lease, any and all
sums which are at the time of execution and delivery of the Mortgagee's Lease
due under the Facility Lease and in addition, all reasonable expenses, including
reasonable attorneys' fees which the Lessor shall have incurred by reason of the
actual or deemed rejection of the Facility Lease and the execution and delivery
of the Mortgagee's Lease. Such payments by the Mortgagee to the Lessor shall be
deemed to have been made for the protection of the Mortgage and shall constitute
part of the Secured Obligations.


1.23    Periodic Appraisals. If at any time the Mortgagee shall determine in
good faith that as a result of:


(a)    any law, regulation or guideline or any change or interpretation thereof;
or


(b)    any central bank or other fiscal, monetary or other governmental
authority having jurisdiction over the Mortgagee or the activities of the
Mortgagee requesting, directing or imposing a condition upon the Mortgagee
(whether or not such request, direction or condition shall have the force of
law); or


(c)    the Mortgagee, in its reasonable discretion deeming appropriate;


the Mortgagee may require that the Mortgagor provide at the Mortgagor's sole
cost and expense, within sixty (60) days after the Mortgagee's request (but not
more than once during every 5 years), an appraisal for the Collateral indicating
the present appraised fair market value of the Collateral.


(a)        1.24.    Indemnity Clause. Without limiting any other rights
hereunder or under applicable law, the Mortgagor shall defend and indemnify the
Mortgagee and hold the Mortgagee harmless from and against all loss, liability,
damage and expense, claims, costs, fines

20

--------------------------------------------------------------------------------



and penalties, including reasonable attorney’s fees, suffered or incurred by the
Mortgagee under or on account of the noncompliance or alleged noncompliance by
the Mortgagor with any Environmental Laws with respect to (i) the Project Site,
(ii) any operations, actions or inactions in the conduct of operations of the
Project or at the Project Site or (iii) the Provision of the Project, the
Adjacent Hangar Demolition and the Related Area Improvements, including without
limitation, the assertion of any lien thereunder, with respect to any Hazardous
Discharge, the presence of any asbestos, asbestos-containing materials,
Hazardous Substance, Hazardous Waste, Toxic Chemical or Petroleum affecting any
of the Project Site, whether or not the same originates or emerges from the
Project Site or any contiguous real estate, including any loss in value of the
leasehold interest in the Premises as a result of the foregoing.


1.25.    Reasonable Attorneys' Fees. Each borrower, endorser and guarantor
jointly and severally agree to pay all costs, reasonable attorneys' fees,
paralegal fees, and expenses incurred in the event it becomes necessary for the
Mortgagee to protect its security and/or in the event of collection, whether
suit be brought or not, and if suit is brought said parties agree to pay the
Mortgagee's costs and reasonable attorneys' fees, paralegal fees and expenses
incurred therein including costs and reasonable attorneys' fees, paralegal fees
and expenses incurred upon appeal, if any.


1.26.    Title Warranty. The Mortgagor covenants with the Mortgagee that the
Mortgagor warrants the title to the Collateral.


ARTICLE II


DEFAULT


2.1.    The occurrence of an "Event of Default" or "Default" under the terms and
provisions of the Agreement, any of the Loan Documents or any of the documents
evidencing other Secured Obligations, or the occurrence of any default under any
such documents which do not define "Event of Default" or "Default", shall
constitute an Event of Default or Default, respectively, under this Mortgage.


The Mortgagor shall be in default upon the occurrence of any one or more of any
of the following events (each an "Event of Default"; a "Default" is any Event of
Default or any event, which with the lapse of time or the giving of notice or
both would be an Event of Default):


(a)    Failure by the Mortgagor to observe or perform any other term, covenant
or agreement to be observed or performed by the Mortgagor under this Mortgage,
and continuation of such failure for thirty (30) days after the Mortgagor has
received written notice from the Mortgagee thereof, or for such longer period as
the Mortgagee may agree to in writing; provided that if the failure is other
than the payment of money and is of such nature that it cannot be corrected
within the applicable period, such failure shall not constitute

21

--------------------------------------------------------------------------------



an Event of Default so long as the Mortgagor institutes curative action within
the applicable period and diligently pursues such action to completion, and
provided further that such cure period will not apply to (x) any default which
in the Mortgagor’s good faith determination is incapable of cure, or (y) any
failure by the Mortgagpor to maintain any insurance required herein or to permit
inspection of the Collateral; or


(b)    Any warranty or representation made by the Mortgagor in this Mortgage or
in any certificate, statement or report furnished or made to the Mortgagor in
connection herewith shall prove to have been false or misleading in any material
respect when made or deemed made; or


(c)    The Collateral shall be placed under control or custody of any court ; or


(d)    An attachment, levy or restraining order shall be issued for any portion
of the Collateral and such attachment, levy, or restraining order is not
released or terminated within 90 days or otherwise addressed to the satisfaction
of the Mortgagor.


ARTICLE III


REMEDIES


3.1.    Acceleration. Upon the occurrence of any Event of Default, the entire
indebtedness secured by the Agreement and all other Secured Obligations together
with interest thereon at the Default Rate shall, subject to the terms of the
Agreement, at the option of the Mortgagee, without demand or notice of any kind
to the Mortgagor or any other person, become immediately due and payable.


3.2.    Remedies Cumulative. No remedy or right of the Mortgagee hereunder or
under the Agreement, or any of the other Loan Documents, or otherwise, or
available under applicable law or in equity, shall be exclusive of any other
right or remedy, but each such remedy or right shall be in addition to every
other remedy or right now or hereafter existing under any such document or under
applicable law or in equity. No delay in the exercise of, or omission to
exercise, any remedy or right accruing on any Event of Default shall impair any
such remedy or right or be construed to be a waiver of any such Event of Default
or an acquiescence therein, nor shall it affect any subsequent Event of Default
of the same or a different nature. Every such remedy or right may be exercised
concurrently or independently, and when and as often as may be deemed expedient
by the Mortgagee. All obligations of the Mortgagor, and all rights, powers and
remedies of the Mortgagee, expressed herein shall be in addition to, and not in
limitation of, those provided by law or in equity or in the Agreement, or any
other Loan Documents or any other written agreement or instrument relating to
any of the Secured Obligations or any security therefor.



22

--------------------------------------------------------------------------------



3.3.    Foreclosure; Receiver. Upon the occurrence of any Event of Default, the
Mortgagee shall also have the right immediately to foreclose this Mortgage or
otherwise enforce the lien of this Mortgage. Upon the filing of any complaint
for that purpose, the court in which such complaint is filed may, upon
application of the Mortgagee or at any time thereafter, either before or after
foreclosure sale, and without notice to the Mortgagor or to any party claiming
under the Mortgagor and without regard to the solvency or insolvency at the time
of such application of any Person then liable for the payment of any of the
Secured Obligations, without regard to the then value of the Premises or whether
the same shall then be occupied, in whole or in part, as a homestead, by the
owner of the equity of redemption, and without regarding any bond from the
complainant in such proceedings, appoint a receiver for the benefit of the
Mortgagee, with power to take possession, charge, and control of the Premises,
to lease the same, to keep the buildings thereon insured and in good repair, and
to collect all Rents during the pendency of such foreclosure suit, and, in case
of foreclosure sale and a deficiency, during any period of redemption.


The court may, from time to time, authorize said receiver to apply the net
amounts remaining in its hands, after deducting reasonable compensation for the
receiver and its counsel as allowed by the court, in payment (in whole or in
part) of any or all of the Secured Obligations, including without limitation the
following, in such order of application as the Mortgagee may elect: (i) amounts
due under the Agreement, (ii) amounts due upon any decree entered in any suit
foreclosing this Mortgage, (iii) costs and expenses of foreclosure and
litigation upon the Premises, (iv) insurance premiums, repairs, taxes, special
assessments, water charges and interest, penalties and costs, in connection with
the Premises, (v) any other lien or charge upon the Premises that may be or
become superior to the lien of this Mortgage, or of any decree foreclosing the
same and (vi) all moneys advanced by the Mortgagee to cure or attempt to cure
any Default by the Mortgagor in the performance of any obligation or condition
contained in any Agreement, the Loan Documents or this Mortgage or otherwise, to
protect the security hereof provided herein, or in any Loan Documents, with
interest on such advances at the Default Rate. The surplus of the proceeds of
sale, if any, shall then be paid to the Mortgagor, upon reasonable request. This
Mortgage may be foreclosed once against all, or successively against any portion
or portions, of the Premises, as the Mortgagee may elect, until all of the
Premises have been foreclosed against and sold. As part of the foreclosure, the
Mortgagee in its discretion may, with or without entry, personally or by
attorney, sell to the highest bidder all or any part of the Premises, and all
right, title, interest, claim and demand therein, and the right of redemption
thereof, as an entirety, or in separate lots, as the Mortgagee may elect, and in
one sale or in any number of separate sales held at one time or at any number of
times, all in any manner and upon such notice as provided by applicable law.
Upon the completion of any such sale or sales, the Mortgagee shall transfer and
deliver, or cause to be transferred and delivered, to the purchaser or
purchasers the property so sold, in the manner and form as provided by
applicable law, and the Mortgagee is hereby irrevocably appointed the true and
lawful attorney-in-fact of the Mortgagor, in its name and stead, to make all
necessary transfers of property thus sold, and for that purpose the Mortgagee
may execute and deliver, for and in the name of the Mortgagor, all necessary
instruments of assignment and transfer, the Mortgagor hereby ratifying and
confirming all that said attorney-in- fact shall lawfully do by virtue hereof.
In the case of any sale of the Premises pursuant

23

--------------------------------------------------------------------------------



to any judgment or decree of any court at public auction or otherwise, the
Mortgagee may become the purchaser, and for the purpose of making settlement for
or payment of the purchase price, shall be entitled to deliver over and use the
Agreement and any claims for the debt in order that there may be credited as
paid on the purchase price the amount of the debt. In case of any foreclosure of
this Mortgage (or the commencement of or preparation therefor) in any court, all
expenses of every kind paid or incurred by the Mortgagee for the enforcement,
protection or collection of this security, including court costs, reasonable
attorneys' fees, stenographers' fees, costs of advertising, appraisals and
environmental investigations, including the costs of the preparation of phase I
and phase II surveys of the Premises, and costs of title insurance and any other
documentary evidence of title, shall be paid by the Mortgagor.


3.4.    Possession of the Premises; Remedies for Leases and Rents. The Mortgagor
hereby waives all right to the possession, income, and rents of the Premises
from and after the occurrence of any Event of Default, and the Mortgagee is
hereby expressly authorized and empowered, at and following any such occurrence,
to enter into and upon and take possession of the Premises or any part thereof.
If any Event of Default shall occur, then, whether before or after institution
of legal proceedings to foreclose the lien of this Mortgage or before or after
the sale thereunder, the Mortgagee shall be entitled, in its sole discretion, to
do all or any of the following: (i) enter and take actual possession of the
Premises, the Rents, the Leases and other Collateral relating thereto or any
part thereof personally, or by its agents or attorneys, and exclude the
Mortgagor therefrom; (ii) with or without process of law, enter upon and take
and maintain possession of all of the documents, books, records, papers and
accounts of the Mortgagor relating thereto; (iii) as attorney-in-fact or agent
of the Mortgagor, or in its own name as mortgagee and under the powers herein
granted, hold, operate, manage and control the Premises, the Rents, the Leases
and other Collateral relating thereto and conduct the business, if any, thereof
either personally or by its agents, contractors or nominees, with full power to
use such measures, legal or equitable, as in its sole discretion or in the
discretion of its successors or assigns may be deemed proper or necessary to
enforce the payment of the Rents, the Leases and other Collateral relating
thereto (including actions for the recovery of rent, actions in forcible
detainer and actions in distress of rent); (iv) cancel or terminate any Lease or
sublease for any cause or on any ground which would entitle the Mortgagor to
cancel the same; (v) elect to disaffirm any Lease or sublease made subsequent
hereto or subordinated to the lien hereof; (vi) make all necessary or proper
repairs, decorations, renewals, replacements, alterations, additions,
betterments and improvements to the Premises that, in its discretion, may seem
appropriate; (vii) insure and reinsure the Collateral for all risks incidental
to the Mortgagee's possession, operation and management thereof; and (viii)
receive all such Rents and proceeds, and perform such other acts in connection
with the management and operation of the Collateral, as the Mortgagee in its
discretion may deem proper, the Mortgagor hereby granting the Mortgagee full
power and authority to exercise each and every one of the rights, privileges and
powers contained herein at any and all times after any Event of Default without
notice to the Mortgagor or any other Person. The Mortgagee, in the exercise of
the rights and powers conferred upon it hereby, shall have full power to use and
apply the Rents to the payment, in such order as the Mortgagee may determine, of
or on account of any one or more of the following: (a) to the payment of the
operating

24

--------------------------------------------------------------------------------



expenses of the Premises, including the cost of management and leasing thereof
(which shall include reasonable compensation to the Mortgagee and its agents or
contractors, if management be delegated to agents or contractors, and it shall
also include lease commissions and other compensation and expenses of seeking
and procuring tenants and entering into leases), established claims for damages,
if any, and premiums on insurance hereinabove authorized; (b) to the payment of
taxes, charges and special assessments, the costs of all repairs, decorating,
renewals, replacements, alterations, additions, betterments and improvements of
the Collateral, including the cost from time to time of installing, replacing or
repairing the Collateral, and of placing the Collateral in such condition as
will, in the judgment of the Mortgagee, make it readily rentable; and (c) to the
payment of any Secured Obligations. The entering upon and taking possession of
the Premises, or any part thereof, and the collection of any Rents and the
application thereof as aforesaid shall not cure or waive any Event of Default
theretofore or thereafter occurring or affect any notice of Default hereunder or
invalidate any act done pursuant to any such Event of Default or notice, and,
notwithstanding continuance in possession of the Premises or any part thereof by
the Mortgagee or a receiver and the collection, receipt and application of the
Rents, the Mortgagee shall be entitled to exercise every right provided for in
this Mortgage or by law or in equity upon or after the occurrence of an Event of
Default. Any of the actions referred to in this Section 3.4 may be taken by the
Mortgagee irrespective of whether any notice of Default has been given hereunder
and without regard to the adequacy of the security for the indebtedness hereby
secured.


3.5.    Personal Property. If any Event of Default shall occur, the Mortgagee
may exercise from time to time any rights and remedies available to it under the
Loan Documents or applicable law upon default in payment of indebtedness,
including, without limitation, those available to a secured party under the
Uniform Commercial Code of the state where the goods are located. The Mortgagor
shall, promptly upon request by the Mortgagee, assemble the Collateral and make
it available to the Mortgagee at such place or places, reasonably convenient for
both the Mortgagee and the Mortgagor, as the Mortgagee shall designate. The
Mortgagor hereby expressly waives, to the fullest extent permitted by applicable
law, any and all notices, advertisements, hearings, or process of law in
connection with the exercise by the Mortgagee of any of its rights and remedies
after an Event of Default occurs. If any notification of intended disposition of
any of the Collateral is required by law, such notification, if mailed, shall be
deemed reasonably and properly given if mailed by registered or certified mail,
return receipt requested, at least ten (10) days before such disposition,
postage prepaid, addressed to the Mortgagor either at the address shown below or
at any other address of the Mortgagor appearing on the records of the Mortgagee.
Without limiting the generality of the foregoing, whenever there exists an Event
of Default hereunder, the Mortgagee may, with respect to so much of the
Collateral as is personal property under applicable law, to the fullest extent
permitted by applicable law, without further notice, advertisement, hearing or
process of law of any kind, (i) notify any Person obligated on the Collateral to
perform directly for the Mortgagee its obligations thereunder, (ii) enforce
collection of any of the Collateral by suit or otherwise, and surrender, release
or exchange all or any part thereof or compromise or extend or renew for any
period (whether or not longer than the original period) any obligations of any
nature of any party with respect thereto, (iii) endorse any checks, drafts or
other writings in the name of

25

--------------------------------------------------------------------------------



the Mortgagor to allow collection of the Collateral, (iv) take control of any
proceeds of the Collateral, (v) enter upon any premises where any of the
Collateral may be located and take possession of and remove such Collateral and
render all or any part of the Collateral unusable, all without being responsible
for loss or damage, (vi) sell any or all of the Collateral, free of all rights
and claims of the Mortgagor therein and thereto, at any lawful public or private
sale and on such terms as the Mortgagee deems advisable, and (vii) bid for and
purchase any or all of the Collateral at any such public or private sale. Any
proceeds of any disposition by the Mortgagee of any of the Collateral may be
applied by the Mortgagee to the payment of expenses in connection with the
Collateral, including reasonable attorneys' fees and legal expenses, and any
balance of such proceeds shall be applied by the Mortgagee toward the payment of
such of the Secured Obligations and in such order of application as the
Mortgagee may from time to time elect. Without limiting the foregoing, the
Mortgagee may exercise from time to time any rights and remedies available to it
under the Uniform Commercial Code or other applicable law as in effect from time
to time or otherwise available to it under applicable law. The Mortgagor hereby
expressly waives presentment, demand, notice of dishonor, protest and notice of
protest in connection with the Note and, to the fullest extent permitted by
applicable law, any and all other notices, demands, advertisements, hearings or
process of law in connection with the exercise by the Mortgagee of any of its
rights and remedies hereunder. The Mortgagor hereby constitutes the Mortgagee
its attorney-in-fact with full power of substitution to take possession of the
Collateral upon any Event of Default and, as the Mortgagee in its sole
discretion deems necessary or proper, to execute and deliver all instruments
required by the Mortgagee to accomplish the disposition of the Collateral; this
power of attorney is a power coupled with an interest and is irrevocable while
any of the Secured Obligations are outstanding. The Mortgagor shall remain
liable for any deficiency resulting from the sale of the Collateral and shall
pay such deficiency forthwith upon demand, and the Mortgagee's right to recover
such deficiency shall not be impaired by the sale or other disposition of
Collateral without required notice. Expenses of retaking, holding, preparing for
sale, selling or the like will first be paid from the proceeds before the
balance will be applied toward any Secured Obligations.


3.6.    No Liability on Mortgagee. Notwithstanding anything contained herein,
the Mortgagee shall not be obligated to perform or discharge, and does not
hereby undertake to perform or discharge, any obligation, duty or liability of
the Mortgagor, whether hereunder, under any of the Third Party Agreements or
otherwise. The Mortgagee shall not have responsibility for the control, care,
management or repair of the Premises (including but not limited to use, storage,
manufacture, discharge or transportation of hazardous waste or substances,
including, without limitation, Hazardous Substances, by the Mortgagor) or be
responsible or liable for any negligence in the management, operation, upkeep,
repair or control of the Premises resulting in loss, injury or death to any
tenant, licensee, employee, stranger or other Person. No liability shall be
enforced or asserted against the Mortgagee in its exercise of the powers granted
to it under this Mortgage, and the Mortgagor expressly waives and releases any
such liability. Should the Mortgagee incur any such liability, loss or damage
under any of the Third Party Agreements or under or by reason hereof, or in the
defense of any claims or demands, the Mortgagor agrees to reimburse the
Mortgagee

26

--------------------------------------------------------------------------------



immediately upon demand for the full amount thereof, including costs, expenses
and reasonable attorneys' fees.


3.7.    Transfer of Premises by Mortgagor. To induce the Mortgagee to extend
credit under the Agreement, the Mortgagor agrees that in the event of any
transfer (by assignment, sale, lease, operation of law or otherwise) of the
Leasehold Estate or the Premises without the prior written consent of the
Mortgagee, which was not otherwise permitted by the Loan Documents, the
Mortgagee shall have the absolute right at its option, without prior demand or
notice, to declare all sums secured hereby immediately due and payable. Any
transfer consented to by the Mortgagee shall be made subject to this Mortgage,
and any such transferee shall assume the obligations of the Mortgagor hereunder,
without releasing the Mortgagor therefrom.


ARTICLE IV


GENERAL


4.1.    Permitted Acts. The Mortgagor agrees that, without affecting or
diminishing in any way the liability of the Mortgagor or any other Person,
except any Person expressly released in writing by the Mortgagee (with the
consent of any pledgee of the Secured Obligations), for the payment or
performance of any of the Secured Obligations or for the performance of any
obligation contained herein or affecting the lien hereof upon the Collateral or
any part thereof, the Mortgagee may at any time and from time to time, without
notice to or the consent of any Person, release any Person liable for the
payment or performance of the Agreement or any of the other Secured Obligations
or any guaranty given in connection therewith; extend the time for, or agree to
alter the terms of payment of, any indebtedness under the Agreement or any of
the other Secured Obligations or any guaranty given in connection therewith;
modify or waive any obligation; subordinate, modify or otherwise deal with the
lien hereof; accept additional security of any kind for repayment under the
Agreement or the other Secured Obligations or any guaranty given in connection
therewith; release any Collateral or other property securing any or all of the
Agreement or the other Secured Obligations or any guaranty given in connection
therewith; make releases of any portion of the Premises; consent to the making
of any map or plat of the Premises; consent to the creation of any easements on
the Premises or of any covenants restricting the use or occupancy thereof; or
exercise or refrain from exercising, or waive, any right the Mortgagee may have.


4.2.    Legal Expenses. The Mortgagor agrees to indemnify the Mortgagee from all
loss, damage and expense, including (without limitation) reasonable attorneys'
fees, incurred in connection with any suit or proceeding in or to which the
Mortgagee may be made or become a party for the purpose of protecting the lien
or priority of this Mortgage.


4.3.    Security Agreement; Fixture Filing; Future Advances.



27

--------------------------------------------------------------------------------



(a)    This Mortgage, to the extent that it conveys or otherwise deals with
personal property or with items of personal property which are or may become
fixtures, shall also be construed as a security agreement under the Uniform
Commercial Code as in effect in the state in which the Premises are located, and
this Mortgage constitutes a financing statement filed as a fixture filing in the
Official Records of the County Recorder of the County in which the Premises are
located with respect to any and all fixtures included within the term
"Collateral" as used herein and with respect to any Goods or other personal
property that may now be or hereafter become such fixtures. For purposes of the
foregoing, the Mortgagor is the debtor (with its address as set forth below),
the Mortgagee is the secured party (with its address as set forth below). If any
item of Collateral hereunder also constitutes collateral granted to the
Mortgagee under any other mortgage, agreement, document, or instrument, in the
event of any conflict between the provisions of this Mortgage and the provisions
of such other mortgage, agreement, document, or instrument relating to the
Collateral, the provision or provisions selected by the Mortgagee shall control
with respect to the Collateral.


(b)    This Mortgage is granted to secure, among other Secured Obligations,
future advances and loans (whether obligatory, made at the option of Mortgagee
or otherwise) from the Mortgagee to or for the benefit of the Mortgagor or its
successors or assigns or the Premises, as provided in the Agreement, and costs
and expenses of enforcing the Mortgagor's obligations under this Mortgage, the
Agreement and the other Loan Documents. All advances, disbursements or other
payments required by the Agreement are obligatory advances up to the credit
limits established therein and shall, to the fullest extent permitted by law,
have priority over any and all construction and mechanics' liens and other liens
and encumbrances arising after this Mortgage is recorded.


4.4.    Defeasance. Upon full payment of all indebtedness secured hereby and
satisfaction of all the Secured Obligations in accordance with their respective
terms and at the time and in the manner provided, and when the Mortgagee has no
further obligation to make any advance, or extend any credit hereunder, secured
by the Agreement or any Loan Documents, this conveyance shall be null and void,
and thereafter, upon demand therefor, an appropriate instrument of reconveyance
or release shall promptly be made by the Mortgagee to the Mortgagor, at the
expense of the Mortgagor.


4.5.    Notices. All notices, demands and other communications provided for
hereunder shall be given in accordance with the notice provisions of the
Agreement to the parties hereto at the addresses set forth on the signature page
hereof.


4.6.    Successors; the Mortgagor; Gender; Severability. All provisions hereof
shall bind the Mortgagor and the Mortgagee and their respective successors,
vendees and assigns and shall inure to the benefit of the Mortgagee, its
successors and assigns, and the Mortgagor and its permitted successors and
assigns. THE MORTGAGOR CONSENTS TO THE ASSIGNMENT BY THE MORTGAGEE OF ALL OR ANY
PORTION OF ITS RIGHTS UNDER THIS MORTGAGE AND THE AGREEMENT AND OTHER LOAN
DOCUMENTS. THE MORTGAGOR

28

--------------------------------------------------------------------------------



ACKNOWLEDGES AND AGREES THAT ANY AND ALL RIGHTS OF THE MORTGAGEE UNDER THIS
MORTGAGE AND AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE EXERCISED FROM TIME
TO TIME BY ANY ASSIGNEE OR SUCCESSOR OF THE MORTGAGEE. The Mortgagor shall not
have any right to assign any of its rights hereunder. Except as limited by the
preceding sentence, the word "Mortgagor" shall include all Persons claiming
under or through the Mortgagor and all Persons liable for the payment or
performance by the Mortgagor of any of the Secured Obligations whether or not
such Persons shall have executed the Agreement or this Mortgage. Wherever used,
the singular number shall include the plural, the plural the singular, and the
use of any gender shall be applicable to all genders. Whenever possible, each
provision of this Mortgage shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Mortgage
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity only, without
invalidating the remainder of such provision or the remaining provisions of this
Mortgage, it being the parties' intention that this Mortgage and each provision
hereof be effective and enforced to the fullest extent permitted by applicable
law.


4.7.    Care by the Mortgagee. The Mortgagee shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral
assigned by the Mortgagor to the Mortgagee or in the Mortgagee's possession if
it takes such action for that purpose as the Mortgagor requests in writing, but
failure of the Mortgagee to comply with any such request shall not be deemed to
be (or to be evidence of) a failure to exercise reasonable care, and no failure
of the Mortgagee to preserve or protect any rights with respect to such
Collateral against prior parties, or to do any act with respect to the
preservation of such Collateral not so requested by the Mortgagor, shall be
deemed a failure to exercise reasonable care in the custody or preservation of
such Collateral.


4.8.    No Waiver; Writing. No delay on the part of the Mortgagee in the
exercise of any right or remedy shall operate as a waiver thereof, and no single
or partial exercise by the Mortgagee of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy. The
granting or withholding of consent by the Mortgagee to any transaction as
required by the terms hereof shall not be deemed a waiver of the right to
require consent to future or successive transactions.


4.9.    Governing Law. This Mortgage shall be a contract made under and governed
by the internal laws of the State where the Premises are located.


4.10.    Waiver. The Mortgagor, on behalf of itself and all Persons now or
hereafter interested in the Premises or the Collateral, to the fullest extent
permitted by applicable law hereby waives all rights under all appraisement,
homestead, moratorium, valuation, exemption, stay, extension, and redemption
statutes, laws or equities now or hereafter existing, and hereby further waives
the pleading of any statute of limitations as a defense to any and all Secured
Obligations secured by this Mortgage, and the Mortgagor agrees that no defense,
claim or right based on any thereof will be asserted, or may be enforced, in any
action enforcing or relating to this Mortgage or any of this

29

--------------------------------------------------------------------------------



Collateral. Without limiting the generality of the preceding sentence, the
Mortgagor, on its own behalf and on behalf of each and every Person acquiring
any interest in or title to the Premises subsequent to the date of this
Mortgage, hereby irrevocably waives any and all rights of redemption from sale
under any order or decree of foreclosure of this Mortgage or under any power
contained herein or under any sale pursuant to any statute, order, decree or
judgment of any court. The Mortgagor, for itself and for all Persons hereafter
claiming through or under it or who may at any time hereafter become holders of
liens junior to the lien of this Mortgage, hereby expressly waives and releases
all rights to direct the order in which any of the Collateral shall be sold in
the event of any sale or sales pursuant hereto and to have any of the Collateral
and/or any other property now or hereafter constituting security for any of the
indebtedness secured hereby marshaled upon any foreclosure of this Mortgage or
of any other security for any of said indebtedness.


4.11.    JURY TRIAL. THE MORTGAGOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
MORTGAGE, THE AGREEMENT OR ANY LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR UNDER
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
RELATIONSHIP EXISTING IN CONNECTION WITH THIS MORTGAGE OR ANY RELATED DOCUMENT,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.


4.12.    No Merger. It being the desire and intention of the parties hereto that
this Mortgage and the lien hereof do not merge in fee simple or leasehold title
to the Premises, it is hereby understood and agreed that should the Mortgagee
acquire an additional or other interests in or to the Premises or the ownership
thereof, then, unless a contrary intent is manifested by the Mortgagee as
evidenced by an express statement to that effect in an appropriate document duly
recorded, this Mortgage and the lien hereof shall not merge in the fee simple or
leasehold title, toward the end that this Mortgage may be foreclosed as if owned
by a stranger to the fee simple or leasehold title.  So long as any of the
indebtedness secured by this Mortgage shall remain unpaid, unless the Mortgagee
shall otherwise in writing consent, the fee or leasehold title and the Leasehold
Estate, in the Premises hereinbefore described, shall not merge but shall always
be kept separate and distinct, notwithstanding the union of said estates either
in the lessor or in the lessee, or in a third party, by purchase or otherwise;
and the Mortgagor further covenants and agrees that, in case it shall acquire
the fee title, or any other estate, title or interest in the premises covered by
the Facility Lease, this Mortgage shall attach to and cover and be a first lien
upon such other estate so acquired, and such other estate so acquired by the
Mortgagor shall be considered as mortgaged, assigned or conveyed to the
Mortgagee and the lien hereof spread to cover such estate with the same force
and effect as though specifically herein mortgaged, assigned or conveyed and
spread.


4.13.    Time of Essence and Severability. Time is declared to be of the essence
in this Mortgage, the Agreement and the Loan Documents and of every part hereof
and thereof. If the

30

--------------------------------------------------------------------------------



Mortgagee chooses to waive any covenant, section or provision of this Mortgage,
or if any covenant, section or provision of this Mortgage is construed by a
court of competent jurisdiction to be invalid or unenforceable, it shall not
affect the applicability, validity or enforceability of the remaining covenants,
sections or provisions.


4.14.    Matters to Be in Writing. This Mortgage cannot be altered, amended,
modified, terminated, waived, released or discharged except in a writing signed
by the party against whom enforcement is sought.


4.15.    Sole Discretion of Mortgagee. Whenever the Mortgagee's judgment,
consent or approval is required hereunder for any matter, or the Mortgagee shall
have an option or election hereunder, such judgment, the decision as to whether
or not to consent to or approve the same or the exercise of such option or
election shall, unless specifically and expressly stated to the contrary herein,
be in the sole discretion of the Mortgagee.


This Leasehold Mortgage was prepared by James A. Hogg, Esq. whose address is 388
South Main St., Ste 500, Akron OH 44311.






IN WITNESS WHEREOF, the undersigned have executed and delivered this Mortgage on
the day and year first above written.



31

--------------------------------------------------------------------------------





























"MORTGAGOR":


AIR TRANSPORT INTERNATIONAL LIMITED LIABILITY COMPANY
a Nevada limited liability company








By: /s/ W. Joseph Payne_______________________
     W. Joseph Payne, Manager_________________
      [Printed Name and Title]


Address of Mortgagor/Debtor:


145 Hunter Drive
Wilmington, Ohio 45177______________________                                   


Address of Mortgagee/Secured Party:


THE DIRECTOR OF DEVELOPMENT SERVICES AGENCY OF THE STATE OF OHIO
Ohio Development Services Agency Loans & Servicing Office
77 South High Street, 28th floor
Columbus, OH 43215-6130
 
 

#841913v6

32

--------------------------------------------------------------------------------





State of Ohio _____
County of Franklin_____


On 12/21/12___ before me, Kristin L. Woeste,
Notary___________________                                                                      
             Date Name, Title of Officer-e.g. "Jane Doe, Notary"


personally appeared W. Joseph Payne, Manager of Air Transport International
Limited Liability Company




   personally known to me -OR- proved to me on basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.




                  Witness my hand and official seal.


                  /s/ Kristin L. Woeste__________
                      SIGNATURE OF NOTARY


CAPACITY CLAIMED BY SIGNER






 INDIVIDUAL








 CORPORATE
 OFFICER(S)






 PARTNER(S)
 






 ATTORNEY-IN-FACT








 TRUSTEE(S)








 SUBSCRIBING WITNESS








 GUARDIAN/
 CONSERVATOR


X


 OTHER Manager
 ________________


SIGNER IS REPRESENTING:
___________________________ ___________________________
ATTENTION NOTARY: Although the information requested below is OPTIONAL, it could
prevent fraudulent attachment of this certificate to unauthorized documents.


THIS CERTIFICATE MUST Title or Type of Document __________________________
BE ATTACHED TO THE Number of Pages _____ Date of Document _____________
DOCUMENT AT THE RIGHT: Signer(s) Other Than Named
Above:________________________________________






















33

--------------------------------------------------------------------------------



EXHIBIT A




DESCRIPTION OF LAND




4.457 ACRES


Situated in the State of Ohio, County of Clinton, City of Wilmington, lying in
Virginia Military Survey 1162, and being part of that original 1105.562 acre
tract conveyed as Tract 1 to Clinton County Port Authority of record in Official
Record 783, Page 266, Official Record 796, Page 167 and Official Record 796,
Page 188 (all references are to the records of the Recorder's Office, Clinton
County, Ohio) and being more particularly described as follows:


Beginning, for reference, at the centerline intersection of Airborne Road (Width
Varies) with Old State Route 73 (County Road 35) (60 feet wide);


Thence with the centerline of Old State Route 73, the following courses and
distances:


North 53° 39' 54" West, a distance of 355.80 feet, to a railroad spike found;


Thence North 48° 05' 26" West, a distance of 669.31 feet, to a railroad spike
found on the southerly line of said Tract 1, being the corner common of that
1.000 acre tract conveyed to Airline Professionals Association Teamsters Local
1224 of record in Official Record 328, Page 711, and that 6.518 acre tract
conveyed to EWE Warehouse Investments V, Ltd. of record in Official Record 312,
Page 131, being the TRUE POINT OF BEGINNING;


Thence South 48° 20' 11" West, with the northerly line of said 1.000 acre tract,
a distance of 19.27 feet, to a 1/2 inch rebar capped "CLINCO" at a southeasterly
corner of that original 266.282 acre tract conveyed to Great Oaks Joint
Vocational School District, Ohio by deed of record in Deed Book 239, Page 482;


Thence North 48° 06' 06" West, along the easterly line of said Great Oaks Joint
Vocational School District, and with the easterly line of that 5.267 acre tract
conveyed to The Board of County Commissioners of Clinton County, Ohio of record
in Official Record 672, Page 152 and across said Tract 1, a distance of 701.08
feet, to an iron pin set;


Thence across said Tract 1, the following courses and distances:


South 45° 37' 34" West, a distance of 473.26 feet, to an iron pin set;


North 44° 20' 57" West, a distance of 345.43 feet, to an iron pin set;


North 45° 39' 03" East, a distance of 467.62 feet, to an iron pin set;



34

--------------------------------------------------------------------------------



South 49° 51' 22" East, a distance of 1051.38 feet, to an iron pin set in the
northerly line of said 6.518 acre tract;


Thence South 47° 11' 41" West, along the northerly line of said 6.518 acre
tract, a distance of 30.13 feet to the TRUE POINT OF BEGINNING and containing
4.457 acres of land, more or less.


Subject, however, to all legal rights-of-way and/or easements, if any, of
previous record.


Iron pins set, where indicated, are iron pipes, thirteen sixteenths (13/16) inch
inside diameter, thirty (30) inches long with a plastic plug placed in the top
bearing the initials EMH&T INC.


This description is based on existing records and an actual field survey
performed by EMH&T in November 2009, and June 2012


The bearings contained herein are based on the Ohio State Plane Coordinate
System, South Zone, NAD83 (1995). Said bearings originated from a field traverse
which was tied (referenced) to said coordinate system by GPS observations and
observations of selected NGS monuments AIRBORNE and AIRBORNE AZ MK. The portion
of the right-of-way line of Airborne Road, having a bearing of North 38° 08' 03"
East, is designated the "basis of bearing" for this survey.






















Common Address:    Hunter Drive, Wilmington, OH

Real Estate Tax Index No(s).:    Auditor’s Parcel No. is 290-019437-7

35

--------------------------------------------------------------------------------



EXHIBIT B




DESCRIPTION OF LEASES OR SUBLEASES
Lease Agreement, dated as of December 1, 2012, between Mortgagor, as lessee, and
Clinton County Port Authority, as lessor, as the same may be amended from time
to time in accordance with its terms, relating to the Land and improvements
thereto.
Sublease, dated as of December 1, 2012, between Mortgagor, as sublessor, and
Airborne Maintenance and Engineering Services, Inc., as sublessee, as the same
may be amended from time to time in accordance with its terms, relating to the
Land and improvements thereto.















36